Case 4:18-cv-00474-ALM Document 325 Filed 12/12/19 Page 1 of 5 PageID #: 11258



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION


VIRGINIA INNOVATION SCIENCES, INC.,

                  Plaintiff,
                                              Civil Action No. 4:18-cv-00474-ALM
      v.
                                                        (LEAD CASE)
AMAZON.COM, INC. et al.,

                  Defendants.

INNOVATION SCIENCES, LLC

                  Plaintiff,

      v.                                         Case No.: 4:18-cv-00475 ALM

RESIDEO TECHNOLOGIES, INC.

                  Defendant.

INNOVATION SCIENCES, LLC

                  Plaintiff,

      v.                                         Case No.: 4:18-cv-00476 ALM

HTC CORPORATION,

                  Defendant.
Case 4:18-cv-00474-ALM Document 325 Filed 12/12/19 Page 2 of 5 PageID #: 11259




  JOINT MOTION FOR ENTRY OF A FOURTH AMENDED SCHEDULING ORDER


       Plaintiff Innovation Sciences, LLC and Defendants Amazon.com, Inc., Amazon Digital

Services, LLC, Amazon Web Services, Inc., Resideo Technologies, Inc., and HTC Corporation

(collectively, “the Defendants”) file this motion seeking entry of a Proposed Fourth Amended

Scheduling Order.

       The parties propose the following modification to the Third Amended Scheduling Order

(Dkt. 305), underlined below, to clarify that objections to any expert shall be filed within 3

weeks of the rebuttal expert report deadline, which is currently set for January 15, 2020:

        Existing Deadline                          Proposed Deadline

        Parties designate expert witnesses on      Parties designate expert witnesses on
        issues for which the parties do not        issues for which the parties do not bear
        bear the burden of proof, and provide      the burden of proof, and provide their
        their expert witness report, to include    expert witness report, to include for
        for ALL experts all information set        ALL experts all information set out in
        out in Rule 26(2)(B).                      Rule 26(2)(B).

        Objections to any expert, including        Objections to any expert, including
        Daubert motions, shall be filed within     Daubert motions, shall be filed within
        3 weeks of the Expert Report               3 weeks of the Rebuttal Expert Report
        disclosure. Such objections and            disclosure. Such objections and
        motions are limited to ten pages.          motions are limited to ten pages.



       Good cause exists for the Court to enter this amended scheduling order. Plaintiff

Innovation Sciences, LLC and the Defendants have agreed to extend the existing deadline to

object to an expert, to the extent the current schedule requires objections to an opening expert

report to be filed within 3 weeks of the opening expert report deadline, which was December 4,

2019. Moving the deadline to 3 weeks after the rebuttal expert report deadline provides the

parties time to complete preparation and service of the expert reports before filing any objections



                                                  1
Case 4:18-cv-00474-ALM Document 325 Filed 12/12/19 Page 3 of 5 PageID #: 11260



to the experts, thereby streamlining the objection process. Accordingly, the parties respectfully

request that the Court enter the Proposed Fourth Amended Scheduling Order.



 December 12, 2019                              Respectfully submitted,


                                                /s/ Dargaye Churnet
                                                J. David Hadden
                                                CA Bar No. 176148 (Admitted E.D. Tex.)
                                                Email: dhadden@fenwick.com
                                                Saina S. Shamilov
                                                CA Bar No. 215636 (Admitted E.D. Tex.)
                                                Email: sshamilov@fenwick.com
                                                Ravi R. Ranganath
                                                CA Bar No. 272981 (Admitted E.D. Tex.)
                                                Email: rranganath@fenwick.com
                                                FENWICK & WEST LLP
                                                Silicon Valley Center
                                                801 California Street
                                                Mountain View, CA 94041
                                                Telephone: (650) 988-8500
                                                Facsimile: (650) 938-5200

                                                Todd R. Gregorian
                                                CA Bar No. 236096 (Admitted E.D. Tex.)
                                                Email: tgregorian@fenwick.com
                                                Dargaye Churnet
                                                CA Bar No. 303659 (Admitted E.D. Tex.)
                                                Email: dchurnet@fenwick.com
                                                FENWICK & WEST LLP
                                                555 California Street, 12th Floor
                                                San Francisco, CA 94104
                                                Telephone: 415.875.2300
                                                Facsimile: 415.281.1350

                                                Jeffrey Ware
                                                CA Bar No. 271603 (Admitted E.D. Tex.)
                                                Email: jware@fenwick.com
                                                FENWICK & WEST LLP
                                                1191 Second Avenue, 10h Floor
                                                Seattle, WA 98101
                                                Telephone: 206.389.4510
                                                Facsimile: 206.389.4511


                                                2
Case 4:18-cv-00474-ALM Document 325 Filed 12/12/19 Page 4 of 5 PageID #: 11261



                                      Melissa R. Smith
                                      State Bar No. 24001351
                                      GILLAM & SMITH, LLP
                                      303 South Washington Avenue
                                      Marshall, Texas 75670
                                      Telephone: (903) 934-8450
                                      Facsimile: (903) 934-9257
                                      Email: melissa@gillamsmithlaw.com

                                      Counsel for Defendants
                                      AMAZON.COM, INC.,
                                      AMAZON DIGITAL SERVICES LLC,
                                      AND AMAZON WEB SERVICES, INC.

                                      /s/ Donald L. Jackson
                                      Donald L. Jackson; VA Bar No. 42882
                                      (Admitted E.D. Tex.)
                                      Email: djackson@dbjg.com
                                      DAVIDSON BERQUIST JACKSON &
                                      GOWDEY, LLP
                                      8300 Greensboro Dr., Suite 500
                                      McLean, VA 22102
                                      Telephone: (571) 765-7700
                                      Facsimile: (571) 765-7200

                                      Attorneys for Plaintiff
                                      Innovation Sciences, LLC

                                      /s/ Philip Ou
                                      Yar R. Chaikovsky
                                      CA Bar No. 175421(admitted E.D. Tex.)
                                      yarchaikovsky@paulhastings.com
                                      Philip Ou
                                      CA Bar No. 259896 (admitted E.D. Tex.)
                                      philipou@paulhastings.com
                                      Bruce S. Yen
                                      State Bar No. 277920 (admitted E.D. Tex.)
                                      bruceyen@paulhastings.com
                                      PAUL HASTINGS, LLP
                                      1117 S. California Avenue
                                      Palo Alto, California 94304-1106
                                      Telephone:1(650) 320-1800
                                      Facsimile: 1(650) 320-1900




                                      3
Case 4:18-cv-00474-ALM Document 325 Filed 12/12/19 Page 5 of 5 PageID #: 11262



                                      Harry L. Gillam, Jr.
                                      TX Bar No. 07921800
                                      GILLAM & SMITH LLP
                                      303 S. Washington Ave.
                                      Marshall, Texas 75670
                                      Telephone: (903) 934-8450
                                      Facsimile: (903) 934-9257
                                      gil@gillamsmithlaw.com

                                      Attorneys for Defendant
                                      HTC CORPORATION

                                      /s/ Melody Drummond Hansen
                                      J. Thad Heartfield
                                      The Heartfield Law Firm
                                      2195 Dowlen Rd
                                      Beaumont, TX 77706
                                      409-866-3318
                                      409-866-5789 (fax)
                                      thad@heartfieldlawfirm.com

                                      Brett J. Williamson
                                      Cameron Westin
                                      O’Melveny & Myers LLP – Newport
                                      Beach, CA
                                      610 Newport Center Drive, 17th Floor
                                      Newport Beach, CA 92660
                                      949-823-6900
                                      949-823-6994 (fax)
                                      bwilliamson@omm.com
                                      Brian M. Berliner
                                      O’Melveny & Myers LLP - LA
                                      400 South Hope Street
                                      Los Angeles, CA 90071
                                      213-430-6000
                                      213-430-6407 (fax)
                                      bberliner@omm.com
                                      Melody Drummond Hansen
                                      O’Melveny & Myers LLP Menlo Park
                                      2765 Sand Hill Road
                                      Menlo Park, CA 94025
                                      650-473-2600
                                      650-473-2601 (fax)
                                      mdrummondhansen@omm.com

                                      Counsel for Defendant
                                      RESIDEO TECHNOLOGIES, INC.




                                      4
